Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  method for isolating a composite material from the environment, the method comprising:
(a) surrounding a substantially planar composite material with a gas-impermeable, flexible, frameless diaphragm structure, and
(b) creating a scaled pocket in the diaphragm structure, which houses the composite material alone, by removing air from between the composite material and the diaphragm structure and sealing all open edges of the diaphragm structure, such that contaminants are impeded from entering the sealed pocket without use of a frame for a period of at least about 1 month under ambient conditions.

Buehlmeyer (US 2013/0256951), Gutowski (US 5578158) and Gutowski (US 568109) teach a method for shaping a composite material comprising surrounding a substantially planar composite material with a diaphragm structure and ) creating a sealed pocket in the diaphragm structure, which houses the composite material alone, by removing air from between the composite material and the diaphragm structure, the composite material is held stationary within the sealed pocket until heat, force, or a combination thereof, is applied thereto; and shaping the composite material within the sealed pocket of the diaphragm structure. However the references do not teach surrounding a substantially planar composite material with a gas-impermeable, flexible, frameless diaphragm structure; creating a sealed pocket in the diaphragm structure, which houses the composite material alone, by removing air from between the composite material and the diaphragm structure and sealing all open edges of the diaphragm structure, thereby forming a layered structure, such that: air and contaminants are impeded from entering the sealed pocket without use of a frame. The prior art teaches that a frame must be present and teaches away from surrounding a substantially planar composite material with a gas-impermeable, flexible, frameless diaphragm structure. The prior art also teaches that all the edges are sealed as additional components interact with the framed structure and thus teach away from this teaching as the device would not be able to function with this setup. Therefore it would not have been obvious to one of ordinary skill in the art to have a frameless diaphragm structure with all open edges sealed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748